COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In re Melanie D. Horton
Appellate case number:        01-21-00324-CV
Trial court case number:      2020-39175
Trial court:                  80th District Court of Harris County


        Real party in interest, Kafi, Inc., has filed an unopposed motion to extend the time
to file its response to relator, Melanie D. Horton’s, petition for writ of mandamus. On
July 1, 2021, the Court requested that real party in interest file a response to relator’s
petition for writ of mandamus within twenty days of the date of the order, on or before July
21, 2021. See TEX. R. APP. P. 52.4. Real party in interest requests that the time to file its
response be extended to August 11, 2021.
        The motion includes a certificate of conference representing that no party opposes
the relief requested by real party in interest. See TEX. R. APP. P. 10.3(a)(2). The motion is
granted.
     Real party in interest, Kafi, Inc.’s, response to relator’s petition for writ of
mandamus is due to be filed no later than August 11, 2021.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra__________
                    Acting individually  Acting for the Court

Date: ___July 20, 2021____